Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 6, 8, 11-14, 17-18, 22, 33, 66, 82 and 91-123 are pending and being acted upon in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 was filed after the mailing date of the Non-Final Office on May 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, at least with respect to the sequences shown in Figures 3A, and 4A. While it appears those sequences are included in the sequence listing, a sequence identifier must accompany each sequence, either in the figure itself or in the Brief Description, each time it appears in the specification. 37 C.F.R. 1.821 (a) and (c); M.P.E.P. 2422.01-03.
  
Objection and Rejection Withdrawn
The objection to claim 6 is withdrawn in view of the claim amendment. 

The objection to claim 101 is withdrawn in view of the claim amendment. 



The written description rejection of claims 3, 8, 82-83, 85, 88, 90 and 93 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AJA), first paragraph is withdrawn in view of the claims amendment.

The rejection of claims 3, 82, 88, 90 and 93 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Pat No. 6,956,107 (issued Oct 18, 2005; PTO 892) is withdrawn in view of the claims amendment. 

The rejection of claims 83 and 85 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US
20080269318 (published Oct 30, 2008; PTO 892) is withdrawn in view of the claims have been canceled. 

The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over WO2015/168468 publication (newly cited, published November 5, 2013; PTO 1449) in view of US20120100166 (of record, Roschke hereafter, published April 26. 2012: PTO 892) is withdrawn in view of the claim amendment. 

New ground of rejections necessitated by the amendment filed August 20, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


The recitation of “the VH comprises a VH framework region at least 85% identical to a human VH framework region …, and wherein the VL comprises a VL framework region at least 85% identical to a human VL framework region …” in claim 118 is indefinite and vague without a reference sequence identifier (SEQ ID NO: ) as there are more than one human VH framework region and more than one human VL framework region.  As such, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. 
Claims 119 and 121 are incomplete because Claims 119 and 121 depend from canceled claim 83.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Claim 122 is incomplete because claim 122 depends from canceled claim 85.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention, see MPEP § 608.01(n).   

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Claim 3 encompasses any isolated antagonist antibody that specifically binds to human complement factor D (CFD), wherein the antibody does not bind a human CFD mutant comprising mutations R157A and R207A, and wherein the antibody comprises: a heavy chain variable region (VH) comprising an amino acid sequence at least 80% identical to SEQ ID NO: 520; and a light chain variable region (VL) comprising an amino acid sequence at least 80% identical to SEQ ID NO: 525.
The specification discloses various antibodies as set forth in claims 120-122 and as shown in Table 1.1 wherein the antibodies bind to human complement factor O (CPD).  The specification further discloses humanized KCD119 antibody, see Example 7. Table 11.1 identify heavy chain KCD119 substitutions 54V, 54V and 59C and light chain substitutions 101V that resulted in additive or synergistic binding increased affinity.  The heavy and light chain sequence of high-affinity anti-CFD antibodies are shown in Table 11.3. A humanized antibody comprising a heavy chain variable region and a light chain variable region wherein the heavy chain region comprises the amino acid 
However, the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 520 and 525 to be substituted, deleted, added or a combination thereof such that the antibody still maintains conformation and binds to human complement factor D (CFD).  The specification does not disclose a representative number of species of such antibody that has a heavy chain variable region (VH) comprising an amino acid sequence at least 80% identical to SEQ ID NO: 520; and a light chain variable region (VL) comprising an amino acid sequence at least 80% identical to SEQ ID NO: 525 that binds to human CFD, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure, e.g., heavy and light chain and function (i.e., binding to human CFD).
Evidentiary reference US Pat No. 7,667,004 teaches an antibody having 80.5% to the claimed SEQ ID NO: 520, and the antibody binds to VEGF instead of human complement factor D, see reference SEQ ID NO: 301, sequence alignment below. 
US-10-723-434A-301

  Query Match             80.5%;  Score 497.5;  DB 4;  Length 123;
  Best Local Similarity   80.5%;  
  Matches   99;  Conservative    6;  Mismatches   11;  Indels    7;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTDYYINWVRQAPGKGLEWIGDINPITGDTDY 60
              ||||||||||||||||||||||||||||||:| :|||||||||||||:| ||  ||:  |
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 NADFKRRFTFSLDTSKSTAYLQMSSLRAEDTAVYYCTR----EGPS---FAYWGQGTLVT 113
               ||||||||||||||||||||||:|||||||||||| :     | |   | |||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYSGTSHWYFDYWGQGTLVT 120

Qy        114 VSS 116
              |||
Db        121 VSS 123


Piatesi et al (ChemBio Chem 5: 460-466, 2004; PTO 892) teach the unpredictability of amino acid substitution in hapten-contacting CDR heavy chain (CDR H3) residues with binding activity (see page 462, col. 2, in particular). Piatesi et al teach replacing three contacting residues in heavy chain CDR3 in antibody 1E9 (ThrH97, ArgHlOO, and MetHlOOb) with amino acids found at the corresponding position such as tyrosine as in antibody that binds to steroid DB3, caused a threefold increase in Kd for the hapten and a fivefold decrease in Kcat, whereas arginine at the same position, as in antibody 39-All, only causes a modest increase in the apparent Km value for NEM. Piatesi et al teach unexpectedly replacing Met at position HI00b with phenylalanine resulted in seven fold increase in Kcat, from 3.7 min-1 to about 25 min-1 (see paragraph bridging pages 462 and 463, Table 1, in particular). Piatesi et al also teach even relatively conservative substitutions at AsnH35 with serine or histidine lead to major loss of activity (see page 464, col. 1, first paragraph, Table 1, in particular).
MacCallum et al (Mol. Biol 262: 732-745, 1996; PTO 1449 filed Oct 1, 2020) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain 
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 8 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,956,107 (of record, issued Oct 18, 2005; PTO 892) in view of WO2009052439 (Widom hereafter, published April 23, 2009; PTO 892). 
Regarding claim 8, the ‘107 patent teaches various anti-factor monoclonal antibodies such as Mab166-32, chimeric, humanized, deimmunized or human antibody that binds to human complement factor D of SEQ ID NO: 2, see col. 2, line 36-45, col. 7, line 54-55, Table 1, Example 8, reference claims, in particular.  The reference antibody comprises a VH and a VL, see col. 8, lines 28-54, col. 19, lines 25-27.  The reference antibodies inhibit (aka antagonist) complement-activated hemolysis, see Example 3.  
The ‘107 patent teaches the chimeric form of Mab 166-32 was made by replacing the mouse constant regions with the constant regions of human IgG1, see example 9, in particular. 
Claim 123 is included as the reference antibody comprising the same heavy and light chain variable region that binds to human CFD inherently inhibits a proteolytic activity of human CFD as per claim 123.
The ‘107 patent does not teach the antibody comprises 234A, L235A and G237A substitution (EU numbering) as per claim 8. 
However, Widom teaches antibody that binds to amyloid Aβ wherein the antibody comprises 234A, L235A and G237A substitution (EU numbering), see entire document, para. [0022], [0023] and [0225].  Widom teaches humanized form of antibody 12A11 comprising a VL of SEQ ID NO: 10 and a VH of SEQ ID NO: 11 and a human IgG1 comprising L234A, L235A and G237A, see para. [0034].  Widom teaches replacing L234A, L235A and G237A in all of the isotypes of human IgG1, IgG2, IgG3 or IgG4 to reduce affinity for FcγRI, see para. [0225], [0239], [0245], in particular. 
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘107 and Widom by substituting the human IgG1 Fc of the ‘107 patent for the human IgG1 Fc comprising 234A, L235A and G237A substitution (EU numbering) as taught by Widom with a reasonable expectation of success, e.g., reduces Fc effector functions. 
One of ordinary skill in the art would have been motivated to do so because Widom teaches replacing L234A, L235A and G237A in all of the isotypes of human IgG1, IgG2, IgG3 or IgG4 reduce affinity for FcγRI, see para. [0225], [0239], [0245], in particular.
The person of ordinary skill in the art would have found it obvious to substitute human IgG1 Fc for human IgG1 Fc comprising 234A, L235A and G237A in the ‘107 patent’s antagonist antibody that binds to human complement factor D because Widom identifies these mutation (e.g., L234A, L235A and G237A) in human IgG1 reduces Fc binding to the high affinity FcγR1. 
The skilled artisan could have substituted one human IgG1 for another because Widom teaches that the human IgG1 having L234A, L235A and G237A substitutions were known to be suitable for reducing antibody binding to human FcγRI and FcγRIII and thus effector function, see para. [0228], Tables 10 and 11. 
The person of ordinary skill would have had a reasonable expectation of success in selecting Widom’s human IgG1 comprising 234A, L235A and G237A mutation as the human IgG1 in the ‘107 patent’s anti-human CFD antibody because the ‘107 patent teaches that antagonist antibody that binds to human complement factor D, is an effective agent for inhibiting complement factor D protease activity and Widom teaches that human IgG1 mutation L234A, L235A and G237A does not affect antigen binding and only reduces effector functions.  
 “The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Claims 1-2, 6, 11-14, 17-18, 22, 66, 82, 91-117 and 120 are allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644